Opinion issued March 12, 2013




                                    In The
                             Court of Appeals
                                    For The
                         First District of Texas


                             NO. 01-12-00609-CV


                  TONYA LASSELA JACKSON, Appellant

                                       V.

                ANTHONY EUGENE WILLIAMS, Appellee


                   On Appeal from the 387th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 04-DCV-139207


                      MEMORANDUM OPINION

      Appellant Tonya Lassela Jackson has failed to timely file a brief. See TEX.

R. APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of
appellant to file brief).   After being notified that this appeal was subject to

dismissal, appellant did not respond.      See TEX. R. APP. P. 42.3(b) (allowing

involuntary dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a brief.

      We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Keyes, Sharp, and Huddle.




                                          2